DETAILED ACTION
Applicant’s AF response of December 14, 2020 has been considered and entered. Applicant’s AF amendments to the Title overcomes the previous Specification objections.

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/388997 has been reviewed and accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 34-40 were identified as being allowed in the last Office Action (Final OA of 10/16/20) after Applicant’s remarks of 7/7/2020 were fully considered and found persuasive. Claims 22-33 were previously objected to as being dependent upon a rejected base claim in the last OA, but would have been allowable if non-statutory double-patenting rejections presented were overcome by filing a terminal disclaimer. The terminal disclaimer of 12/14/2020 has been filed and accepted, as indicated above. Therefore, non-statutory double-patenting rejections presented in the last OA are overcome placing the instant application in condition for allowance. 

“… generating training image data representing a plurality of training documents;
generating transformation image data representing the training documents with training deformations;
providing, to a machine learning system, the training image data and the transformation image data;
training the machine learning system, using the training image data and the transformation image data, to process image data representing a document containing a document deformation;
provide, to the machine learning system, image data representing a target document containing a target document deformation; and
generating, using the machine learning system, restored image data representing the target document with the target document deformation corrected.”

“… providing, to a neural network, a training dataset comprising:
training image data representing a plurality of training documents; and
transformation image data representing images of the training documents with training deformations; and
training the neural network, using the training image data and the transformation image data, to determine an inverse transformation from the transformation image data to the training image data;
processing, using the inverse transformation, image data representing a target document with a target document deformation to generate restored image data representing the target document with the target document deformation removed.”
Independent claim 40 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… generating training image data representing a plurality of training documents;
generating transformation image data representing the training documents with training deformations;
providing, to a neural network, the training image data and the transformation image data;
training the neural network, using the training image data and the transformation image data, to determine an inverse transformation from the transformation image data to the training image data; and

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668